


110 HR 3922 IH: Gang Reduction, Investment, and Prevention

U.S. House of Representatives
2007-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3922
		IN THE HOUSE OF REPRESENTATIVES
		
			October 22, 2007
			Mr. Buchanan (for
			 himself and Mr. Keller of Florida)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To expand and improve Federal gang prevention
		  programs.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Gang Reduction, Investment, and Prevention
			 Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Designation of and assistance
				for high intensity gang activity areas.
					Sec. 4. Gang prevention
				grants.
					Sec. 5. Enhancement of Project Safe
				Neighborhoods initiative to improve enforcement of criminal laws against
				violent gangs.
					Sec. 6. Additional resources needed
				by the Federal Bureau of Investigation to investigate and prosecute violent
				criminal street gangs.
					Sec. 7. Grants to prosecutors and law
				enforcement to combat violent crime.
					Sec. 8. Expansion and reauthorization
				of the mentoring initiative for system involved youth.
					Sec. 9. Demonstration grants to
				encourage creative approaches to gang activity and after-school
				programs.
					Sec. 10. Short-term State witness
				protection section.
				
			2.FindingsCongress finds the following:
			(1)Violent crime and
			 drug trafficking are pervasive problems at the national, State, and local
			 level.
			(2)According to
			 recent Federal data, sharp increases in violent crime are attributable in part
			 to the spread of criminal street gangs and the willingness of gang members to
			 commit acts of violence and drug trafficking offenses.
			(3)State and local
			 prosecutors, local law enforcement officers, and community leaders, in hearings
			 before Congress and town hall meetings in congressional districts, have called
			 on Congress to provide Federal investments to combat and prevent gang
			 recruitments and crimes.
			(4)Because State and
			 local prosecutors and law enforcement have the expertise, experience, and
			 connection to the community that is needed to assist in combating gang
			 violence, consultation and coordination between Federal, State, and local law
			 enforcement is critical to the successful prosecutions of criminal street
			 gangs.
			3.Designation of
			 and assistance for high intensity gang activity areas
			(a)DefinitionsIn
			 this section:
				(1)GovernorThe
			 term Governor means a Governor of a State, the Mayor of the
			 District of Columbia, the tribal leader of an Indian tribe, or the chief
			 executive of a Commonwealth, territory, or possession of the United
			 States.
				(2)High intensity
			 gang activity areaThe term high intensity gang activity
			 area or HIGAA means an area within 1 or more States or
			 Indian country that is designated as a high intensity gang activity area under
			 subsection (b)(1).
				(3)Indian
			 countryThe term Indian country has the meaning
			 given the term in section 1151 of title 18, United States Code.
				(4)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4(e) of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b(e)).
				(5)StateThe
			 term State means a State of the United States, the District of
			 Columbia, and any commonwealth, territory, or possession of the United
			 States.
				(6)Tribal
			 leaderThe term tribal leader means the chief
			 executive officer representing the governing body of an Indian tribe.
				(b)High Intensity
			 Gang Activity Areas
				(1)DesignationThe
			 Attorney General, after consultation with the Governors of appropriate States,
			 may designate as high intensity gang activity areas, specific areas that are
			 located within one or more States, which may consist of one or more
			 municipalities, counties, or other jurisdictions as appropriate.
				(2)AssistanceIn
			 order to provide Federal assistance to high intensity gang activity areas, the
			 Attorney General shall—
					(A)establish local
			 collaborative working groups, which shall include—
						(i)criminal street
			 gang enforcement teams, consisting of Federal, State, tribal, and local law
			 enforcement authorities, for the coordinated investigation, disruption,
			 apprehension, and prosecution of criminal street gangs and offenders in each
			 high intensity gang activity area;
						(ii)educational,
			 community, and faith leaders in the area;
						(iii)service
			 providers in the community, including those experienced at reaching youth and
			 adults who have been involved in violence and violent gangs or groups, to
			 provide gang-involved or seriously at-risk youth with positive alternatives to
			 gangs and other violent groups and to address the needs of those who leave
			 gangs and other violent groups, and those reentering society from prison;
			 and
						(iv)evaluation teams
			 to research and collect information, assess data, recommend adjustments, and
			 generally assure the accountability and effectiveness of program
			 implementation;
						(B)direct the
			 reassignment or detailing from any Federal department or agency (subject to the
			 approval of the head of that department or agency, in the case of a department
			 or agency other than the Department of Justice) of personnel to each criminal
			 street gang enforcement team;
					(C)direct the
			 reassignment or detailing of representatives from—
						(i)the
			 Department of Justice;
						(ii)the
			 Department of Education;
						(iii)the
			 Department of Labor;
						(iv)the
			 Department of Health and Human Services;
						(v)the
			 Department of Housing and Urban Development; and
						(vi)any
			 other Federal department or agency (subject to the approval of the head of that
			 department or agency, in the case of a department or agency other than the
			 Department of Justice) to each high intensity gang activity area to identify
			 and coordinate efforts to access Federal programs and resources available to
			 provide gang prevention, intervention, and reentry assistance;
						(D)prioritize and
			 administer the Federal program and resource requests made by the local
			 collaborative working group established under subparagraph (A) for each high
			 intensity gang activity area;
					(E)provide all
			 necessary funding for the operation of each such local collaborative working
			 group in each high intensity gang activity area; and
					(F)provide all
			 necessary funding for national and regional meetings of such local
			 collaborative working groups, criminal street gang enforcement teams, and
			 educational, community, social service, faith-based, and all other related
			 organizations, as needed, to ensure effective operation of such teams through
			 the sharing of intelligence and best practices and for any other related
			 purpose.
					(3)Composition of
			 criminal street gang enforcement teamEach team established under
			 paragraph (2)(A)(i) shall consist of agents and officers, where feasible,
			 from—
					(A)the Federal Bureau
			 of Investigation;
					(B)the Drug
			 Enforcement Administration;
					(C)the Bureau of
			 Alcohol, Tobacco, Firearms, and Explosives;
					(D)the United States
			 Marshals Service;
					(E)the Department of
			 Homeland Security;
					(F)the Department of
			 Housing and Urban Development;
					(G)State, local, and,
			 where appropriate, tribal law enforcement;
					(H)Federal, State,
			 and local prosecutors; and
					(I)the Bureau of
			 Indian Affairs, Office of Law Enforcement Services, where appropriate.
					(4)Criteria for
			 designationIn considering an area for designation as a high
			 intensity gang activity area under this section, the Attorney General shall
			 consider—
					(A)the current and
			 predicted levels of gang crime activity in the area;
					(B)the extent to
			 which qualitative and quantitative data indicate that violent crime in the area
			 is related to criminal street gang activity, such as murder, robbery, assaults,
			 carjacking, arson, kidnapping, extortion, drug trafficking, and other criminal
			 activity;
					(C)the extent to
			 which State, local, and, where appropriate, tribal law enforcement agencies,
			 schools, community groups, social service agencies, job agencies, faith-based
			 organizations, and other organizations have committed resources to—
						(i)respond to the gang
			 crime problem; and
						(ii)participate in a
			 gang enforcement team;
						(D)the extent to
			 which a significant increase in the allocation of Federal resources would
			 enhance local response to the gang crime activities in the area; and
					(E)any other criteria
			 that the Attorney General considers to be appropriate.
					(5)Relation to
			 HIDTAsIf the Attorney General establishes a high intensity gang
			 activity area that substantially overlaps geographically with any existing high
			 intensity drug trafficking area (in this section referred to as a
			 HIDTA), the Attorney General shall direct the local
			 collaborative working group for that high intensity gang activity area to enter
			 into an agreement with the Executive Board for that HIDTA, providing
			 that—
					(A)the Executive
			 Board of that HIDTA shall establish a separate high intensity gang activity
			 area law enforcement steering committee, and select (with a preference for
			 Federal, State, and local law enforcement agencies that are within the
			 geographic area of that high intensity gang activity area) the members of that
			 committee, subject to the concurrence of the Attorney General;
					(B)the high intensity
			 gang activity area law enforcement steering committee established under
			 subparagraph (A) shall administer the funds provided under subsection (g)(1)
			 for the criminal street gang enforcement team, after consulting with, and
			 consistent with the goals and strategies established by, that local
			 collaborative working group;
					(C)the high intensity
			 gang activity area law enforcement steering committee established under
			 subparagraph (A) shall select, from Federal, State, and local law enforcement
			 agencies within the geographic area of that high intensity gang activity area,
			 the members of the Criminal Street Gang Enforcement Team, in accordance with
			 paragraph (3); and
					(D)the Criminal Street
			 Gang Enforcement Team of that high intensity gang activity area, and its law
			 enforcement steering committee, may, with approval of the Executive Board of
			 the HIDTA with which it substantially overlaps, utilize the
			 intelligence-sharing, administrative, and other resources of that HIDTA.
					(c)Reporting
			 Requirements
				(1)In
			 generalNot later than December 1 of each year, the Attorney
			 General shall submit to the appropriate committees of Congress, the Director of
			 the Office of Management and Budget, and the Domestic Policy Council a report
			 that describes, for each designated high intensity gang activity area—
					(A)the specific
			 long-term and short-term goals and objectives;
					(B)the measurements
			 used to evaluate the performance of the high intensity gang activity area in
			 achieving the long-term and short-term goals;
					(C)the age,
			 composition, and membership of gangs;
					(D)the number and
			 nature of crimes committed by gangs and gang members;
					(E)the definition of
			 the term gang used to compile that report; and
					(F)the programmatic
			 outcomes and funding need of the high intensity gang area, including—
						(i)an
			 evidence-based analysis of the best practices and outcomes from the work of the
			 relevant local collaborative working group; and
						(ii)an
			 analysis of whether Federal resources distributed meet the needs of the high
			 intensity gang activity area and, if any programmatic funding shortfalls exist,
			 recommendations for programs or funding to meet such shortfalls.
						(2)Appropriate
			 committeesIn this subsection, the term appropriate
			 committees of Congress means—
					(A)the Committee on
			 the Judiciary, the Committee on Appropriations, and the Committee on Health,
			 Education, Labor, and Pensions of the Senate; and
					(B)the Committee on
			 the Judiciary, the Committee on Appropriations, the Committee on Education and
			 Labor, and the Committee on Energy and Commerce of the House of
			 Representatives.
					(d)Additional
			 Assistant United States AttorneysThe Attorney General is
			 authorized to hire 94 additional Assistant United States attorneys, and
			 non-attorney coordinators and paralegals as necessary, to carry out the
			 provisions of this section.
			(e)Additional
			 Defense CounselIn each of the fiscal years 2009 through 2013,
			 the Director of the Administrative Office of the United States Courts is
			 authorized to hire 71 additional attorneys, non-attorney coordinators, and
			 investigators, as necessary, in Federal Defender Programs and Federal Community
			 Defender Organizations, and to make additional payments as necessary to retain
			 appointed counsel under section 3006A of title 18, United States Code, to
			 adequately respond to any increased or expanded caseloads that may occur as a
			 result of this section. Funding under this subsection shall not exceed the
			 funding levels under subsection (d).
			(f)National Gang
			 Research, Evaluation, and Policy Institute
				(1)In
			 generalThe Office of Justice Programs of the Department of
			 Justice, after consulting with relevant law enforcement officials,
			 practitioners and researchers, shall establish a National Gang Research,
			 Evaluation, and Policy Institute (in this subsection referred to as the
			 Institute).
				(2)ActivitiesThe
			 Institute shall—
					(A)promote and
			 facilitate the implementation of data-driven, effective gang violence
			 suppression, prevention, intervention, and reentry models, such as the
			 Operation Ceasefire model, the Strategic Public Health Approach, the Gang
			 Reduction Program, or any other promising municipally driven, comprehensive
			 community-wide strategy that is demonstrated to be effective in reducing gang
			 violence;
					(B)assist
			 jurisdictions by conducting timely research on effective models and designing
			 and promoting implementation of effective local strategies, including programs
			 that have objectives and data on how they reduce gang violence (including
			 shootings and killings), using prevention, outreach, and community approaches,
			 and that demonstrate the efficacy of these approaches; and
					(C)provide and
			 contract for technical assistance as needed in support of its mission.
					(3)National
			 conferenceNot later than 90 days after the date of its
			 formation, the Institute shall design and conduct a national conference to
			 reduce and prevent gang violence, and to teach and promote gang violence
			 prevention, intervention, and reentry strategies. The conference shall be
			 attended by appropriate representatives from criminal street gang enforcement
			 teams, and local collaborative working groups, including representatives of
			 educational, community, religious, and social service organizations, and gang
			 program and policy research evaluators.
				(4)National
			 demonstration sitesNot later than 120 days after the date of its
			 formation, the Institute shall select appropriate HIGAA areas to serve as
			 primary national demonstration sites, based on the nature, concentration, and
			 distribution of various gang types, the jurisdiction’s established capacity to
			 integrate prevention, intervention, re-entry and enforcement efforts, and the
			 range of particular gang-related issues. After establishing primary national
			 demonstration sites, the Institute shall establish such other secondary sites,
			 to be linked to and receive evaluation, research, and technical assistance
			 through the primary sites, as it may determine appropriate.
				(5)Dissemination of
			 informationNot later than 180 days after the date of its
			 formation, the Institute shall develop and begin dissemination of information
			 about methods to effectively reduce and prevent gang violence, including
			 guides, research and assessment models, case studies, evaluations, and best
			 practices. The Institute shall also create a website, designed to support the
			 implementation of successful gang violence prevention models, and disseminate
			 appropriate information to assist jurisdictions in reducing gang
			 violence.
				(6)Gang
			 intervention academiesNot later than 6 months after the date of
			 its formation, the Institute shall, either directly or through contracts with
			 qualified nonprofit organizations, establish not less than one training
			 academy, located in a high intensity gang activity area, to promote effective
			 gang intervention and community policing. The purposes of an academy
			 established under this paragraph shall be to increase professionalism of gang
			 intervention workers, improve officer training for working with gang
			 intervention workers, create best practices for independent cooperation between
			 officers and intervention workers, and develop training for community
			 policing.
				(7)SupportThe
			 Institute shall obtain initial and continuing support from experienced
			 researchers and practitioners, as it determines necessary, to test and assist
			 in implementing its strategies nationally, regionally, and locally.
				(8)Research
			 agendaThe Institute shall establish and implement a core
			 research agenda designed to address areas of particular challenge,
			 including—
					(A)how best to apply
			 and continue to test the models described in paragraph (2) in particularly
			 large jurisdictions;
					(B)how to foster and
			 maximize the continuing impact of community moral voices in this
			 context;
					(C)how to ensure the
			 long-term sustainability of reduced violent crime levels once initial levels of
			 enthusiasm may subside; and
					(D)how to apply
			 existing intervention frameworks to emerging local, regional, national, or
			 international gang problems, such as the emergence of the gang known as
			 MS–13.
					(9)EvaluationThe
			 National Institute of Justice shall evaluate, on a continuing basis,
			 comprehensive gang violence prevention, intervention, suppression, and reentry
			 strategies supported by the Institute, and shall report the results of these
			 evaluations by no later than October 1 each year to the Committee on the
			 Judiciary of the Senate and the Committee on the Judiciary of the House of
			 Representatives.
				(10)FundsThe
			 Attorney General shall use not less than 3 percent, and not more than 5
			 percent, of the amounts made available under this section to establish and
			 operate the Institute.
				(g)Use of
			 FundsOf amounts made available to a local collaborative working
			 group under this section for each fiscal year that are remaining after the
			 costs of hiring a full time coordinator for the local collaborative
			 effort—
				(1)50 percent shall
			 be used for the operation of criminal street gang enforcement teams; and
				(2)50 percent shall
			 be used—
					(A)to provide at-risk
			 youth with positive alternatives to gangs and other violent groups and to
			 address the needs of those who leave gangs and other violent groups
			 through—
						(i)service providers
			 in the community, including schools and school districts; and
						(ii)faith leaders and
			 other individuals experienced at reaching youth who have been involved in
			 violence and violent gangs or groups;
						(B)for the
			 establishment and operation of the National Gang Research, Evaluation, and
			 Policy Institute; and
					(C)to support and
			 provide technical assistance to research in criminal justice, social services,
			 and community gang violence prevention collaborations.
					(h)Authorization of
			 AppropriationsThere are authorized to be appropriated to carry
			 out this section $75,000,000 for each of the fiscal years 2009 through 2013.
			 Any funds made available under this subsection shall remain available until
			 expended.
			4.Gang prevention
			 grants
			(a)Authority To
			 make grantsThe Attorney
			 General of the United States, through the Office of Justice Programs of the
			 Department of Justice, may make grants, in accordance with such regulations as
			 the Attorney General may prescribe, to States, units of local government,
			 tribal governments, and qualified private entities, as specified by the
			 Attorney General, to develop community-based programs that provide crime
			 prevention, research, and intervention services that are designed for gang
			 members and at-risk youth.
			(b)ApplicationTo be eligible to receive a grant under
			 subsection (a), a State, unit of local government, tribal government, or
			 qualified private entity shall submit to the Attorney General an application at
			 such time, in such manner, and accompanied by such information as the Attorney
			 General may reasonably require.
			(c)Use of grant
			 amountsA grant under this section may be used (including through
			 subgrants) for—
				(1)preventing initial
			 gang recruitment and involvement among younger teenagers;
				(2)reducing gang
			 involvement through nonviolent and constructive activities, such as community
			 service programs, development of nonviolent conflict resolution skills,
			 employment and legal assistance, family counseling, and other safe,
			 community-based alternatives for high-risk youth;
				(3)developing
			 in-school and after-school gang safety, control, education, and resistance
			 procedures and programs;
				(4)identifying and
			 addressing early childhood risk factors for gang involvement, including parent
			 training and childhood skills development;
				(5)identifying and
			 fostering protective factors that buffer children and adolescents from gang
			 involvement;
				(6)developing and
			 identifying investigative programs designed to deter gang recruitment,
			 involvement, and activities through effective intelligence gathering;
				(7)developing
			 programs and youth centers for first-time nonviolent offenders facing
			 alternative penalties, such as mandated participation in community service,
			 restitution, counseling, and education and prevention programs;
				(8)implementing
			 regional, multidisciplinary approaches to combat gang violence though
			 coordinated programs for prevention and intervention (including street outreach
			 programs and other peacemaking activities) or coordinated law enforcement
			 activities (including regional gang task forces and regional crime mapping
			 strategies that enhance focused prosecutions and reintegration strategies for
			 offender reentry); or
				(9)identifying
			 at-risk and high-risk students through home visits organized through joint
			 collaborations between law enforcement, faith-based organizations, schools, and
			 social workers.
				(d)Grant
			 requirements
				(1)MaximumThe
			 amount of a grant under this section may not exceed $1,000,000.
				(2)Consultation and
			 cooperationTo be eligible to receive a grant under this section
			 an entity shall have in effect as of the date of the application submitted by
			 the entity under subsection (b) agreements to consult and cooperate with local,
			 State, or Federal law enforcement and participate, as appropriate, in
			 coordinated efforts to reduce gang activity and violence.
				(e)Annual
			 reportEach recipient of a grant under this section shall submit
			 to the Attorney General, for each year in which funds from the grant are
			 expended, a report containing—
				(1)a
			 summary of the activities carried out with such funds during the year;
				(2)an assessment of
			 the effectiveness of the crime prevention, research, and intervention
			 activities of the recipient, based on data collected by the recipient;
				(3)a
			 strategic plan for the use of grant funds under this section during the year
			 following the year described in paragraph (1);
				(4)evidence of
			 consultation and cooperation with local, State, or Federal law enforcement or,
			 if the grant recipient is a government entity, evidence of consultation with an
			 organization engaged in any activity described in subsection (c); and
				(5)such other
			 information as the Attorney General may require.
				(f)DefinitionIn
			 this section, the term units of local government includes sheriffs
			 departments, police departments, and local prosecutor offices.
			(g)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $35,000,000 for each of the fiscal years 2009 through
			 2013.
			5.Enhancement of
			 Project Safe Neighborhoods initiative to improve enforcement of criminal laws
			 against violent gangs
			(a)In
			 GeneralWhile maintaining the focus of Project Safe Neighborhoods
			 as a comprehensive, strategic approach to reducing gun violence in the United
			 States, the Attorney General is authorized to expand the Project Safe
			 Neighborhoods program to require each United States attorney to—
				(1)identify,
			 investigate, and prosecute criminal street gangs, as defined in section 521(a)
			 of title 18, United States Code, operating within their district; and
				(2)coordinate the
			 identification, investigation, and prosecution of such criminal street gangs
			 among Federal, State, and local law enforcement agencies.
				(b)Additional staff
			 for project safe neighborhoods
				(1)In
			 generalThe Attorney General may hire Assistant United States
			 attorneys, non-attorney coordinators, or paralegals to carry out the provisions
			 of this section.
				(2)EnforcementThe
			 Attorney General may hire agents of the Bureau of Alcohol, Tobacco, Firearms,
			 and Explosives for, and otherwise expend additional resources in support of,
			 the Bureau’s Project Safe Neighborhoods/Firearms Violence Reduction program.
				(c)Authorization of
			 appropriationsThere are authorized to be appropriated
			 $20,000,000 for each of the fiscal years 2009 through 2013 to carry out this
			 section. Any funds made available under this subsection shall remain available
			 until expended.
			6.Additional
			 resources needed by the Federal Bureau of Investigation to investigate and
			 prosecute violent criminal street gangs
			(a)Expansion of
			 Safe Streets ProgramThe Attorney General is authorized to expand
			 the Safe Streets Program of the Federal Bureau of Investigation for the purpose
			 of supporting criminal street gang enforcement teams described in section
			 3(b)(2)(A)(i).
			(b)National Gang
			 Activity Database
				(1)In
			 generalThe Attorney General shall establish a National Gang
			 Activity Database to be housed at and administered by the Department of
			 Justice.
				(2)DescriptionThe
			 database required by paragraph (1) shall—
					(A)be designed to
			 disseminate information on gangs to law enforcement agencies throughout the
			 country and, subject to appropriate controls, to disseminate aggregate
			 statistical information on such gangs to other members of the criminal justice
			 system, community leaders, academics, and the public;
					(B)contain critical
			 information on gangs, gang members, firearms, criminal activities, vehicles,
			 and other information useful for investigators in solving and reducing
			 gang-related crimes;
					(C)operate in a
			 manner that enables law enforcement agencies to—
						(i)identify gang
			 members involved in crimes;
						(ii)track the
			 movement of gangs and gang members throughout the region;
						(iii)coordinate law
			 enforcement response to gang-related violence;
						(iv)enhance officer
			 safety;
						(v)provide realistic,
			 up-to-date figures and statistical data on gang-related crime and
			 violence;
						(vi)forecast trends
			 in such crime and violence and respond accordingly; and
						(vii)more easily
			 solve such crimes and prevent such violence; and
						(D)be subject to
			 guidelines, issued by the Attorney General, specifying the criteria for adding
			 information to the database, the appropriate period for retention of such
			 information, and a process for removing individuals from the database, and
			 prohibiting disseminating gang information to any entity that is not a law
			 enforcement agency, except aggregate statistical information where
			 appropriate.
					(3)Use of RISS
			 secure intranetFrom amounts made available to carry out this
			 section, the Attorney General shall provide the Regional Information Sharing
			 Systems such sums as are necessary to use the secure intranet known as RISSNET
			 to electronically connect existing gang information systems (including the
			 RISSGang National Gang Database) with the National Gang Activity Database,
			 thereby facilitating the automated information exchange of existing gang data
			 by all connected systems without the need for additional databases or data
			 replication.
				(c)Authorization of
			 Appropriations
				(1)In
			 generalIn addition to amounts otherwise authorized, there are
			 authorized to be appropriated to the Attorney General $10,000,000 for each of
			 the fiscal years 2009 through 2013 to carry out this section.
				(2)AvailabilityAny
			 amounts appropriated under paragraph (1) shall remain available until
			 expended.
				7.Grants to
			 prosecutors and law enforcement to combat violent crime
			(a)In
			 GeneralSection 31702 of the Violent Crime Control and Law
			 Enforcement Act of 1994 (42 U.S.C. 13862) is amended—
				(1)in paragraph (3),
			 by striking and at the end;
				(2)in paragraph (4),
			 by striking the period at the end and inserting a semicolon; and
				(3)by adding at the
			 end the following:
					
						(5)to hire additional
				prosecutors to—
							(A)allow more cases
				to be prosecuted; and
							(B)reduce backlogs;
				and
							(6)to fund
				technology, equipment, and training for prosecutors and law enforcement in
				order to increase accurate identification of gang members and violent
				offenders, and to maintain databases with such information to facilitate
				coordination among law enforcement and
				prosecutors.
						.
				(b)Authorization of
			 AppropriationsSection 31707 of the Violent Crime Control and Law
			 Enforcement Act of 1994 (42 U.S.C. 13867) is amended to read as follows:
				
					31707.Authorization
				of appropriationsThere are
				authorized to be appropriated $20,000,000 for each of the fiscal years 2009
				through 2013 to carry out this
				subtitle.
					.
			8.Expansion and
			 reauthorization of the mentoring initiative for system involved youth
			(a)ExpansionSection 261(a) of the Juvenile Justice and
			 Delinquency Prevention Act of 1974 (42 U.S.C. 5665(a)) is amended by adding at
			 the end the following: The Administrator shall expand the number of
			 sites receiving such grants from 4 to 12..
			(b)Authorization of
			 programSection 299(c) of the Juvenile Justice and Delinquency
			 Prevention Act of 1974 (42 U.S.C. 5671(c)) is amended—
				(1)by striking
			 There are authorized and inserting the following:
					
						(1)In
				generalThere are
				authorized
						;
				and
				(2)by adding at the
			 end the following:
					
						(2)Authorization of
				appropriations for mentoring initiativeThere are authorized to
				be appropriated to carry out the Mentoring Initiative for System Involved Youth
				Program under part E $4,800,000 for each of the fiscal years 2009 through
				2013.
						.
				9.Demonstration
			 grants to encourage creative approaches to gang activity and after-school
			 programs
			(a)In
			 generalThe Attorney General may make grants to public or
			 nonprofit private entities (including faith-based organizations) for the
			 purpose of assisting the entities in carrying out projects involving innovative
			 approaches to combat gang activity.
			(b)Certain
			 approachesFor purposes of
			 subsection (a), innovative approaches may include the following:
				(1)Encouraging
			 teen-driven approaches to gang activity prevention.
				(2)Educating parents
			 to recognize signs of problems and potential gang involvement in their
			 children.
				(3)Teaching parents
			 the importance of a nurturing family and home environment to keep children out
			 of gangs.
				(4)Facilitating
			 communication between parents and children, especially programs that have been
			 evaluated and proven effective.
				(c)Matching
			 funds
				(1)In
			 generalThe Attorney General may make a grant under this section
			 only if the entity receiving the grant agrees to make available (directly or
			 through donations from public or private entities) non-Federal contributions
			 toward the cost of activities to be performed with that grant in an amount that
			 is not less than 25 percent of such costs.
				(2)Determination of
			 amount contributedNon-Federal contributions required by
			 paragraph (1) may be in cash or in kind, fairly evaluated, including
			 facilities, equipment, or services. Amounts provided by the Federal Government,
			 or services assisted or subsidized to any significant extent by the Federal
			 Government, may not be included in determining the amount of such non-Federal
			 contributions.
				(d)Evaluation of
			 projects
				(1)In
			 generalThe Attorney General shall establish criteria for the
			 evaluation of projects involving innovative approaches referred to in
			 subsection (a).
				(2)GranteesA
			 grant may be made under subsection (a) only if the entity involved—
					(A)agrees to conduct
			 evaluations of the approach in accordance with such criteria;
					(B)agrees to submit
			 to the Attorney General reports describing the results of such evaluations, as
			 the Attorney General determines to be appropriate; and
					(C)submits to the
			 Attorney General, in the application required by subsection (e), a plan for
			 conducting such evaluations.
					(e)Application for
			 grantTo request a grant
			 under this section, a public or nonprofit private entity desiring shall submit
			 an application in such form, in such manner, and containing such agreements,
			 assurances, and information (including the agreements required by subsections
			 (c) and (d) and the plan required by subsection (d)(2)(C)) as the Attorney
			 General determines appropriate.
			(f)Report to
			 CongressNot later than February 1 of each year, the Attorney
			 General shall submit to Congress a report describing the extent to which
			 innovative approaches referred to in subsection (a) have been successful in
			 reducing the rate of gang activity in the communities in which such approaches
			 were carried out. Each report submitted under this subsection shall describe
			 each such innovative approaches used under subsection (a) and the effectiveness
			 of such approach.
			(g)Authorization of
			 appropriationsThere is authorized to be appropriated $5,000,000
			 to carry out this section for each of the fiscal years 2009 through
			 2013.
			10.Short-term State
			 witness protection section
			(a)Establishment
				(1)In
			 generalChapter 37 of title 28, United States Code, is amended by
			 adding at the end the following:
					
						570.Short-Term
				State Witness Protection Section
							(a)In
				GeneralThere is established in the United States Marshals
				Service a Short-Term State Witness Protection Section, which shall provide
				protection for witnesses in State and local trials involving homicide or other
				major violent crimes pursuant to cooperative agreements with State and local
				criminal prosecutor’s offices and the United States attorney for the District
				of Columbia.
							(b)Eligibility
								(1)In
				generalThe Short-Term State Witness Protection Section shall
				give priority in awarding grants and providing services to—
									(A)criminal
				prosecutor’s offices for States with an average of not less than 100 murders
				per year; and
									(B)criminal
				prosecutor’s offices for jurisdictions that include a city, town, or township
				with an average violent crime rate per 100,000 inhabitants that is above the
				national average.
									(2)CalculationThe
				rate of murders and violent crime under paragraph (1) shall be calculated using
				the latest available crime statistics from the Federal Bureau of Investigation
				during the 5-year period immediately preceding an application for
				protection.
								.
				(2)Chapter
			 analysisThe chapter analysis for chapter 37 of title 28, United
			 States Code, is amended by striking the items relating to sections 570 through
			 576 and inserting the following:
					
						
							570. Short-Term State Witness Protection
				Section.
						
						.
				(b)Grant
			 Program
				(1)DefinitionsIn
			 this subsection—
					(A)the term
			 eligible prosecutor’s office means a State or local criminal
			 prosecutor’s office or the United States attorney for the District of Columbia;
			 and
					(B)the term
			 serious violent felony has the same meaning as in section
			 3559(c)(2) of title 18, United States Code.
					(2)Grants
			 authorized
					(A)In
			 generalThe Attorney General is authorized to make grants to
			 eligible prosecutor’s offices for purposes of identifying witnesses in need of
			 protection or providing short-term protection to witnesses in trials involving
			 homicide or serious violent felony.
					(B)AllocationEach
			 eligible prosecutor’s office receiving a grant under this subsection
			 may—
						(i)use
			 the grant to identify witnesses in need of protection or provide witness
			 protection (including tattoo removal services); or
						(ii)pursuant to a
			 cooperative agreement with the Short-Term State Witness Protection Section of
			 the United States Marshals Service, credit the grant to the Short-Term State
			 Witness Protection Section to cover the costs to the section of providing
			 witness protection on behalf of the eligible prosecutor’s office.
						(3)Application
					(A)In
			 generalTo be eligible to receive a grant under this subsection a
			 prosecutor’s office shall submit to the Attorney General an application at such
			 time, in such manner, and accompanied by such information as the Attorney
			 General may reasonably require in addition to the information described in
			 subparagraph (B).
					(B)ContentsEach
			 application submitted under subparagraph (A) shall—
						(i)describe the
			 activities for which assistance under this subsection is sought; and
						(ii)provide such
			 additional assurances as the Attorney General determines to be essential to
			 ensure compliance with the requirements of this subsection.
						(4)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this subsection $10,000,000 for each of the fiscal years 2009 through
			 2013.
				
